PER CURIAM.
This is a companion case to State v. Douglas, 87 Ariz., -, 349 P.2d 622, with the same counsel appearing for the respective parties. The circumstances herein differ from those in the Douglas case in the following particulars:
a. the crime to which Shackleford plead guilty was assault with a deadly weapon;
b. the sentence imposed was two to three years in the State penitentiary;
c. of course, there were different factual grounds advanced in support of his plea for probation;
d. the Superior Court judge denying the probation in this case was the Honorable Lee Garrett, also of Pima County.
*190In spite of these variations, still the legal principles involved are the same as those presented in the Douglas case, supra. Here again the sole assignment of error concerns the denial of probation.
Upon the basis of our decision in the Douglas case, the judgment and sentence of the court in the instant case are affirmed.